Citation Nr: 1821965	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-31 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disability; and if so, whether service connection is warranted. 

2.  Entitlement to service connection for peripheral neuropathy in the bilateral lower extremities.


REPRESENTATION

The Veteran represented by: Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to April 1985.

These matters come before the Board of Veterans Appeals (Board) on appeal from a November 2011 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran presented testimony before the undersigned Veterans Law Judge at a September 2015 videoconference hearing.  A copy of the hearing transcript has been associated with the Veteran's electronic claims file.

At the September 2015 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative stated on the record that the Veteran desired to withdraw his appeal for entitlement to a total disability rating based on individual unemployability.  The Board finds that the Veteran's statements at the September 2015 videoconference hearing expressed a clear intent to withdraw his appeal of the specified issue, and the request to withdraw, therefore, satisfies the procedural requirements of 38 C.F.R. § 20.204(b).  This issue is no longer before the Board.

The issues of (1) entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disability; and (2) entitlement to service connection for peripheral neuropathy in the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a final November 2005 Board decision, the Veteran's claim of entitlement to service connection for a low back disability was denied on the basis that the record lacked evidence linking the Veteran's current low back disability to active service or his service-connected right knee disability.

2.  Evidence received since the final November 2005 Board decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The November 2005 Board decision denying the Veteran's claim of entitlement to service connection for a low back disability is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability, has been received; the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's application to reopen his previously denied claim of entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disability, this application, and only this application, has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) solely with regard to the Veteran's application to reopen his claim is now moot.  Nonetheless, the Board finds that the Veteran received proper VCAA notice regarding his new and material claim in a letter dated April 2011.

The preliminary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disability.  After reviewing the evidence of record, the Board finds that new and material evidence has been submitted.

The Veteran's claim of entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disability was most recently denied in a November 2005 Board decision.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims.  Consequently, the November 2005 Board decision is final.  38 C.F.R. § 21.1100 (2017).

In order to reopen a claim which has been denied by a final decision, the Veteran must present new and material evidence.  38 U.S.C. § 5108 (2012).  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, a veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a veteran submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The final November 2005 Board decision denied service connection based on the conclusion that the record lacked evidence linking the Veteran's current low back disability to service or his service-connected right knee disability.  Since this previous decision, the Veteran underwent a VA examination in October 2011 which offered a medical nexus opinion.  Further, the Veteran has provided additional testimony regarding his disability and his perception of its origins.  This evidence is new, as it was not previously considered in the prior final Board decision, and is material as is relates to the unestablished fact of whether a nexus exists between the Veteran's current low back disability and his service-connected right knee disability or active duty service.  The Board concludes that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, 24 Vet. App. at 117-18.  The RO reopened the claim in the November 2011 rating decision and July 2014 Statement of the Case, so the Board may do so as well.  Accordingly, this claim is reopened.


ORDER

As new and material evidence has been received regarding the claim of entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disability, the Veteran's claim is reopened.  To this extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran's only theory of entitlement regarding his peripheral neuropathy service connection claim is that this disability is secondary to the Veteran's yet-to-be service-connected low back disability.  While the additional evidentiary development below is primarily directed towards the Veteran's claim of entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disability, the claim of entitlement to service connection for peripheral neuropathy in the bilateral lower extremities is also remanded, as the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (determining that issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).

VA treatment records

On remand, the AOJ is instructed to obtain updated VA treatment records from the Central Arkansas Veterans Healthcare System from March 2013 to present and associate these records with the electronic claims file for evidentiary consideration.  See 38 C.F.R. § 3.159(c)(2) and (3) (2017).

Private medical records

At the September 2015 videoconference hearing, the Veteran testified that following an on-the-job injury in 2003 he was treated by Dr. S and referred to a chiropractor regarding his low back disability.  A complete copy of Dr. S's private treatment records, including the operative report for the Veteran's April 2003 lumbar microdiskectomy, have been obtained and associated with the electronic claims file.  See private medical records submitted June 2003.  However, VA has never attempted to obtain records of the chiropractor's treatment as described by the Veteran.  As these records likely contain relevant information regarding the nature and origins of the Veteran's low back disability, reasonable attempts to obtain these records must be made upon remand.

Additionally, the Veteran testified that when he began his employment in 1987 or 1988 with Arkansas Freight Ways-a company which was subsequently purchased by FedEx-he was given a pre-employment physical examination, which likely contains relevant information regarding the nature and origins of the Veteran's low back disability.  Accordingly, the RO is instructed to make reasonable attempts to obtain this pre-employment physical examination report from FedEx.  If the Veteran has such documentation in his possession, he is encouraged to submit it for VA's review and consideration.

VA examination

As the record currently stands, there are numerous medical opinions (both positive and negative) regarding whether the Veteran's current low back disability is etiologically related to his active duty service; or proximately due to or aggravated by his service-connected right knee disability.  Unfortunately, the medical opinions are either conclusory in nature, unaccompanied by an adequate rationale, or too general and speculative to establish a medical nexus for VA purposes.  See August 1985 VA examination (conclusory, no rationale); August 2000 VA treatment record (conclusory, no rationale); August 2003 VA examination (conclusory, no rationale); August 2005 private nexus statement (general, non-specific, speculative); and October 2011 VA examination (conclusory, no rationale).  These opinions are simply insufficient to allow the Board to justly adjudicate the Veteran's claim on its merits.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (most of the probative value of a medical opinion comes from its reasoning; a medical opinion that contains only data and conclusions is accorded no weight).  Accordingly, upon remand the AOJ is instructed to schedule the Veteran for a new VA examination.  See 38 C.F.R. § 3.159(c)(4) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic claims file any outstanding VA clinical records from the Central Arkansas Veterans Healthcare System for the period from March 2013 to present.

2.  ALSO, contact the Veteran and request that he identify the chiropractor he mentioned at the September 2015 videoconference hearing and provide an authorization allowing VA to obtain his complete medical records from this provider.  If the Veteran is able to identify the chiropractor and provides the requisite authorization, the AOJ should undertake reasonable efforts to obtain these private treatment records.  These efforts should include at least one follow-up request if the records are not received, or a finding that a follow-up request would be futile, pursuant to 38 C.F.R. § 3.159(c)(1), as well as the required notice to the Veteran in accordance with 38 C.F.R. § 3.159(e)(1) that VA was unable to obtain such records.

3.  ALSO, contact the Veteran and request that he provide an authorization allowing VA to obtain medical records from his former employer, FedEx.  If the Veteran provides the requisite authorization, the AOJ should undertake reasonable efforts to obtain his 1987/1988 pre-employment physical examination report, as well as any additional medical records in FedEx's custody.  These efforts should include at least one follow-up request if the records are not received, or a finding that a follow-up request would be futile, pursuant to 38 C.F.R. § 3.159(c)(1), as well as the required notice to the Veteran in accordance with 38 C.F.R. § 3.159(e)(1) that VA was unable to obtain such records.  

4.  DO NOT PROCEED WITH SCHEDULING AN EXAMINATION UNTIL ALL OF THE ABOVE RECORDS HAVE BEEN OBTAINED, TO THE EXTENT POSSIBLE.

5.  THEN, schedule the Veteran for a VA examination to assess the nature and severity of the Veteran's low back disability.  The examiner is requested to review the electronic claims file, including this REMAND, before completing the examination.  The examiner should then answer the following questions:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current low back disability began in or is otherwise etiologically related to his active military service?

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current low back disability is proximately due to, the result of, or aggravated by his service-connected right knee disability?

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

6.  After completion of the above, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond thereto.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


